UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(D) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 2, 2008 Transfer Technology International Corp. (Exact name of Registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 000-27131 (Commission File Number) 88-0381258 (IRS Employer I.D. No.) 2203 North Lois Avenue, Suite 929 Tampa, Florida 33607 (813) 600-4081 (813) 872-9597 (Address, including zip code, and telephone and facsimile numbers, including area code, of registrant’s executive offices) N/A (Former name if changed since last report) Item3.02 Unregistered Sales of Equity Securities On April 2, 2008, the Company issued an aggregate of 1,258,124 shares of common stock to one recipient.The shares were issued in exchange for the cancellation of debt and for the transfer of certain assets to the Company.The valuation of the consideration received by the Company was $0.15 per share.The issuance of the shares was exempt from the registration requirements of Section 5 of the Securities Act of 1933 (the “Act”) pursuant to Section 4(2) of the Act since the shares were issued by the Company and did not involve any public offering.The share recipient is closely related to and well known by the Company and no money was raised. SIGNATURE PAGE Pursuant to the requirement of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Transfer Technology International Corp. Dated: April 7, 2008 By: /s/ Chris Trina Chris Trina Chief Executive Officer
